This is the defendant's appeal from a judgment for $150 rendered against him in the Passaic District Court prior to September 15, 1948. The appendix contains the state of demand, notice of appeal, an order allowing deposit in lieu of appeal bond and the comments of the trial court at the conclusion of the case and nothing more. The questions sought to be raised are failure to nonsuit and direct a verdict for defendant and alleged errors in the admission of evidence. Rule 1:3-2(f) requires appellant to furnish an appendix which "shall contain such parts of the record material to the questions presented as the appellant desires the court to read." The appendix fails to meet the requirement of the rule.
On the court's motion without oral argument on the merits, the appeal is dismissed.